
	

113 S81 PCS: Default Prevention Act
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 3
		113th CONGRESS
		1st Session
		S. 81
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			January 28, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide guidance and priorities for Federal Government
		  obligations in the event that the debt limit is reached.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Default Prevention
			 Act.
		2.Prioritizing
			 obligationsIn the event that
			 the debt of the United States Government reaches the statutory level as defined
			 in section 3101 of title 31, United States Code, the following expenditures
			 shall be granted priority over all other obligations incurred by the United
			 States Government:
			(1)The authority of
			 the Department of Treasury provided in section 3123 of title 31, United States
			 Code, to pay with legal tender the principal and interest on debt held by the
			 public.
			(2)The full payment
			 of compensation, allowances, and benefits for members of the Armed Forces on
			 active duty.
			(3)The authority of
			 the Commissioner of Social Security to pay monthly old-age survivors’ and
			 disability insurance benefits under title II of the Social Security Act.
			(4)The authority of
			 the Secretary of Health and Human Services to make payments for items and
			 services furnished to beneficiaries under the Medicare program under title
			 XVIII of the Social Security Act and related provisions.
			
	
		January 28, 2013
		Read the second time and placed on the
		  calendar
	
